 BEVERLY FARM FOUNDATIONBeverly Farm Foundation IncorporatedandServiceEmployees Union,Local 50,Affiliated with ServiceEmployees International Union;AFL-CIO. Cases14-CA-7893 and 14-RC-7687'December 9, 1974ORDER DISMISSINGPETITION FORDECLARATORY ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOPursuant to Sections 102.105 and 102.106 of theBoard's Rules and Regulations, Series 8, as amended,the General Counsel has filed a petition for a declara-tory order and a brief in support thereof to determinewhether the Board would assert jurisdiction over Bev-erly Farm Foundation Incorporated, herein called theEmployer. Thereafter, the Employer filed a brief inresponse to the General Counsel's petition and brief.In pertinent part, the General Counsel's petition andsupporting brief, and the Employer's response theretoallege as follows:1.There are presently pending before the Board anunfair labor practice case, 14-CA-7893, and a re-presentation proceeding, 14-RC-7687, both involvingthe Employer herein.2.The Employer is a not-for-profit corporationchartered by the State of Illinois, which cares exclu-sively for mentally retarded people at its facility locatedin Godfrey, Illinois. It currently cares for 431 individu-als at the 215-acre facility. Approximately one-half ofthe individuals are from the State of Illinois. The corpo-ration is owned by the parents and legal guardians ofthe individuals who are cared for at the facility. Amajority of the individuals currently cared for by theEmployer have been in residence for more than 15years and their ages range from 1 year to over 70 yearsof age. There is no program at the facility designed toprepare the individuals for eventual return to society.There is instruction in some subjects, such as reading,writing, and geography, the level of which might paral-lel that given elementary school children through grade8; however, it may take them many years to reach thatlevel. The individuals are also taught such activities aspainting, woodworking, and sewing. None of the teach-ers at the facility are currently certified by the State.The Employer cares for approximately 40 individualswho require extra care due mainly to birth defects. TheEmployer is licensed by the State of Illinois for approxi-mately 400 "sheltered care" beds, and for approxi-mately 40 "intermediate care" beds. The facility em-ploys between 230 and 240 workers of whom 10 arepart-time employees, and of all the employees, only 1is a professional registered nurse who works a 40-hour401week and is on call at other times. There are no licensedpractical nurses or any other employees who have spe-cialized nursestrainingor education. A local doctor ison call, if needed, and makes a visit to the facility oncea week on a "sick call" basis. A psychiatrist from thearea also visits the facility approximately once a month.3.For the fiscal-year ending June 30, 1974, thebudget for the Employer's facility was $1,717,876, ofwhich approximately $1,102,000 was budgeted for sa-laries. The Employer performs services valuedin excessof $500,000 for people located outside the State of Il-linois.The parents or legal guardians of each individualcared for by the Employer are assessed between $300and $350 per individual per month. The Employer re-ceives $7,232 Federal aid through the CHAMPUS pro-gram. It does not receive any Federal money throughtheMedicare program. During the fiscal year endingJune 30, 1974, the Employer received a total of $26,800in private contributions.More than 90 percent of theoperating funds of the facility comes from the fees as-sessed on the parents and legal guardians of the cared-for individuals. The Employer annually purchases andreceives goods valuedin excessof $50,000 directly fromsuppliers located outside the State of Illinois.4. There are no proceedings involving the same sub-jectmatter pending before any agency or court of aState or territory.5.Although served with a copy of the petition herein,no response, as provided in the Board's Rules andRegulations, has been received from the Union.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.a.The Employer operates a facility for the care ofmentally retarded individuals in Godfrey, Illinois.b. The General Counsel argues that the Board shouldassert jurisdiction over the Employer and, in doing so,apply the $100,000 gross revenue standard which ap-plies to nursing homes. Alternatively, the GeneralCounsel urges that should the Board decide that thenursing home standard is not the appropriate jurisdic-tional standard to be applied, then jurisdiction shouldbe asserted as the Employer meets the Board's basicjurisdictional standards. The Employer, on the otherhand, contends that, under the facts of this case, thefacility involved herein cannot be precisely classified,since it cannot be classified as a nursing home nor canit be classified as a hospital, and, therefore, the petitionshould be dismissed.The facts' as above set forth indicate that neither ourhospital nor our nursing home standards have applica-tion to this Employer.The Employer's operations, it would appear, bearsome resemblance to those involved inMing Quong215 NLRB No. 73 402DECISIONSOF NATIONALLABOR RELATIONS BOARDChildren's Center,210 NLRB No. 125 (1974); in thatcase, a majority of the Board declined to assert jurisdic-tion, for reasons set forth therein. However, since issu-ance of theMing Quongcase, Public Law 93-360 hasbeen enacted, relating to the Board's jurisdiction in thehealth care field. In order for the Board to decidewhether it would assert jurisdiction over this Em-ployer, it would need to address itself to the impact ofthe recent health care legislation on theMing Quongdecision, and on the Board's jurisdictional standards asthey might apply to the specific operations of the Em-ployer herein. The Board does not customarily makepolicydecisionsof this type in petitions for a declara-tory order or in petitions for an advisory opinion;' noris it willing todo so here without the development ofa full and complete record.It ishereby ordered that, for the reasons set forthabove, the Petition for Declaratory Order herein be,and it hereby is,dismissed.iSee, eg,Walker Butler, Presiding Judge, Superior Court of CookCounty, ILL, et at,138 NLRB 221 (1962),Port of Sacramento,180 NLRB529 (1969)